Citation Nr: 0416179	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
arthritis of the right knee.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefit sought 
on appeal. The veteran, who had active service from May 1951 
to March 1953, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part. 

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the veteran was afforded VA examinations in 
connection with both of his claims in September 2001.  
However, neither examiner provided an opinion specifically 
addressing whether the veteran's current disorder was related 
to his symptomatology in service.  Nor did the examiners 
indicate whether the claims file had been reviewed.  
Applicable regulations state that it is essential that, both 
in the examination and evaluation, each disability be viewed 
in relation to its history. See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  As such, the 
Board is of the opinion that the claims folder should be 
referred to both of the September 2001 VA examiners for 
review and so that they may each offer an opinion as to 
whether the veteran's current disorder is at least as likely 
as not related to his symptomatology in service.

In addition, it appears that the veteran's complete private 
medical records may not be associated with the claims file.  
The veteran testified in a December 2003 hearing before the 
Board that he had received treatment for his right knee from 
Clark N. Hopson, M.D. during the previous three years.  
Although Dr. Hopson submitted a letter in June 2001, the 
actual treatment records are not associated with claims file.  
Additionally, the veteran indicated during his hearing 
testimony that Dr. Gleitsmann and Dr. King had treated him 
for his right eye disorder and that he had cataract surgery 
and now needed laser surgery on his retina.  However, the 
evidence of record does not include any treatment records 
from either of these physicians.  Nor are there any treatment 
records documenting the surgery.   Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain and associate with the claims file any and all 
treatment records pertaining to the veteran's posttraumatic 
arthritis of the right knee and to his right eye disorder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his posttraumatic arthritis of 
the right knee and for his right eye 
disorder.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records from Dr. Hopson 
from December 2000 to the present as 
well as from Dr. Gleitsmann and Dr. 
King.

2.  The RO should then refer the 
claims folder to the September 2001 
VA examiners who conducted the 
examinations of the veteran, if 
available.  If either examiner is 
unavailable, the claims folder should 
be referred to another suitably 
qualified VA examiner.  Each examiner 
should review the claims folder and 
indicate whether the veteran's 
posttraumatic arthritis of the right 
knee or a specific right eye disorder 
is at least as likely as not related 
to his symptomatology in service.  A 
clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




